Case 0:20-cv-60416-AMC Document 97-88 Entered on FLSD Docket 07/09/2021 Page 1 of 5




                    EXHIBIT 88
Case 0:20-cv-60416-AMC Document 97-88 Entered on FLSD Docket 07/09/2021 Page 2 of 5




 Document title:                  • BP: employee number 2020 | Statista

 Capture URL:                     https://www.statista.com/statistics/302510/bp-group-employee-number/

 Captured site IP:                3.228.65.174

 Page loaded at (UTC):            Thu, 08 Jul 2021 22:23:44 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 22:24:09 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      4

 Capture ID:                      67ed68f7-daa9-48ec-b644-59e0a6b937a6

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            6529t3ZpWn95svFxGc3VJM
           Case 0:20-cv-60416-AMC Document 97-88 Entered on FLSD Docket 07/09/2021 Page 3 of 5




Document title: • BP: employee number 2020 | Statista
Capture URL: https://www.statista.com/statistics/302510/bp-group-employee-number/
Capture timestamp (UTC): Thu, 08 Jul 2021 22:24:09 GMT                                           Page 1 of 3
           Case 0:20-cv-60416-AMC Document 97-88 Entered on FLSD Docket 07/09/2021 Page 4 of 5




Document title: • BP: employee number 2020 | Statista
Capture URL: https://www.statista.com/statistics/302510/bp-group-employee-number/
Capture timestamp (UTC): Thu, 08 Jul 2021 22:24:09 GMT                                           Page 2 of 3
           Case 0:20-cv-60416-AMC Document 97-88 Entered on FLSD Docket 07/09/2021 Page 5 of 5




Document title: • BP: employee number 2020 | Statista
Capture URL: https://www.statista.com/statistics/302510/bp-group-employee-number/
Capture timestamp (UTC): Thu, 08 Jul 2021 22:24:09 GMT                                           Page 3 of 3
